FOREMAN, Senior Judge,
concurring:
As to the issue of multiplicity, I have difficulty with the concept that sodomy, punishable by confinement for five years, is a “lesser included offense” of one punishable by confinement for two years, but United States v. Baker, 23 M.J. 226 (C.M.A.1986), appears to so hold. I note that both cases cited in Baker involved violations of Article 133, 10 U.S.C. § 933, so that both the “greater” and “lesser” offenses carried the same maximum punishment. Manual for Courts-Martial, United States, 1984, Part IV, paragraph 59e. Absent clarification by the Court of Military Appeals, I must concur in the anomalous result in this case.
I concur without reservation in the remainder of Judge Smith’s opinion.
APPENDIX A
AFFIDAVIT
I was asked to submit this affidavit in response to the request by Appellate Government counsel concerning the allegations raised in the case of United States *762v. Hardy. The assignment of error by Appellate Defense Counsel, as I understand it, alleges that I departed from my impartial role by sua sponte allowing government counsel to reopen their case and present additional evidence that I thought the members ought to hear. Specifically, it involves a statement that Hardy had given to CID concerning drug involvement other than that for which he was charged in the instant case.
As I was listening to the extenuation and mitigation evidence, I began to think that SSG Hardy’s involvement with drugs was a one time affair. The mitigation testimony by the defense indicated that he was a good NCO and a dedicated family man. However, government counsel, on rebuttal called SA Michael Redmond to the stand. He indicated, early in his testimony (R. 213), that they (CID) had received permission from Army General Counsel for a consensual wiretap between SSG Hardy and a registered source. At that point I began to wonder whether the involvement with drugs by SSG Hardy was really a one time affair. I had been the legal advisor for CID in Europe from 1983-1986. During that time I had dealt with numerous consensual wiretaps and had come to realize that CID did not use them on a first time basis with a suspect. What I thought was that CID must have other evidence indicating drug involvement by SSG Hardy that had not or was not coming out.
The sentencing argument of the defense counsel only heightened my suspicion that there was other evidence that CID might have on SSG Hardy. He indicated in his closing argument, in part, (R. 228-229), that the defendant was basically a good family man, that it was the conduct of the CID in this case that was reprehensible and not his client’s, and that the CID had not nabbed a career drug dealer but a “troubled man.” I felt that he might be unintentionally misleading the panel. At the close of the defense argument, I called both counsel into my chambers to discuss my suspicions (R. 230).
At the outset of that session I asked the trial counsel if she had any additional evidence indicating drug involvement by SSG Hardy. She produced the statement that involves the assignment of error. I asked her why she had not tried to introduce this statement. Much to my surprise she indicated that she had been attempting to do so. I am unsure at what point in the record that she indicated she had attempted the introduction but I believe it occurs at p. 215 of the record. Wherever it was, the defense counsel had objected and, for the reason of the moment, I had sustained the defense counsel’s objection. I then asked the defense counsel if he had been aware of this statement before now. He indicated that he had been aware of it for some time. I then reviewed the statement and indicated to both counsel that I thought that the panel had been misled. I told them that I had gotten the opinion initially that I felt there had been only a one time involvement with drugs by the accused and that I thought the panel might believe the same. Based on the information presented by the defense counsel during his mitigation evidence, specifically that the defendant was a good NCO and a good family man, I felt that I might have been precipitous in not allowing government counsel to earlier proceed with the admission of the statement. I do not know why she did not earlier inform me that that was what she was attempting to do. Had I known the statement existed at the time the trial counsel had initially attempted to introduce it, I would have admitted it.
I told the trial counsel that, if she wished, I would allow her to reopen her case to present the statement. She indicated that she desired to do so. We concluded the session in chambers and, on the record, I, perhaps too briefly, indicated what we intended to do. I also accorded the defense counsel the right to present any additional testimony with regard to the statement. He declined to do so.
/s/ William B. Ramsey
WILLIAM B. RAMSEY
LTC, JA
Military Judge
*763[[Image here]]
*764APPENDIX B — Continued Statement of SSG Alfred William HARDY, 228-80-0263, I1HC, 23rd QM Bde, Ft Lee, VA dated 26 Jan S9, Continued: Q: When was this? A: I think this was in November. Q: Did he give you any of it for taking him down there? A: No. Q: Was COLLINS selling while in the Military? A: I don't know. 1 never bought anything from him until after he was discharged. Q: Did he get out over drugs? A: No. He was QMP'd, but I don't know why. He was also under weapons charges. Q: How many times have you taken LOVE out to buy cocaine? A: I don't know, maybe six times. Q: Does he deal? A: No. Q: Last night when you got to West Petersburg (Dinwiddle) did he give you the money to give to the dealers or did you use your own? A: He gave me the money. Q: Did he give you any crack? A: No. Q: Have you ever made any money or gotten free dope from taking people down and assisting them in purchasing cocaine? A: No. Q: How many times a week do you smoke crack? A: Maybe once every other week or so. Q: When you go downtown to purchase crack, where in Petersburg are you going? A: Anywhere, its all over down there. Anywehre you want you can by it off a street corner. Q: Do you have special dealers that you deal with or just street dealers? A: Just the guys hanging on the street. Q: Have you ever been arrested for drugs in the past.? A: No. Q: Ever suspected of drug violations in the past? A: No. Q: Have you did any other drugs since arrival on Ft Lee other than crack? A: No. Q: Do you have anything to add to this statement? A: All I want to do is just get out of the Army. My career is ruined and I've lost everything. There is nothing left. Q: Anything else? A: No.///END STATEMENT/// Initials of Person Making i . i
*765APPENDIX B — Continued